



COURT OF APPEAL FOR ONTARIO

CITATION: Bruce Eco Landbank Inc. v. Bruce Eco Industrial
    Park Corporation, 2016 ONCA 35

DATE: 20160114

DOCKET: C60138

Weiler, LaForme and Huscroft JJ.A.

BETWEEN

Bruce
    Eco Landbank Inc. and

Crooks Hollow Farm
    Corporation

Applicants (Respondents)

and

Bruce
    Eco Industrial Park Corporation and

Terra Corporation

Respondents (Appellants)

Wade W. Sarasin, for the appellants

William P. Dermody, for the respondents

Heard: January 12, 2016

On appeal from the judgment of Justice Gerald E. Taylor
    of the Superior Court of Justice, dated February 10, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The issue in this case is whether under the terms of the agreement, the
    appellants or any associated company were entitled to register a Notice
    pursuant to s. 71 of the
Land Titles Act,
R.S.O. 1990, c. L.5.

[2]

The trial judge found that the appellants were not, in the words of s.
    71, entitled to or interested in any unregistered estate, right interest or
    equity in land. The core of his reasoning is that, a potential right to become
    a 50% shareholder in a corporation that owns land, so as to become entitled to
    any share of any profit generated from the sale of that land, is not entitled to
    register under s. 71. We agree.

[3]

Although the appellant submits that if a party has a potential financial
    interest in the outcome of a sale of land, that party may register under s. 71,
    in our opinion the submission put forward here is too remote from the intended
    ambit of s. 71.

[4]

By agreement costs of the appeal are fixed in the amount of $10,000 plus
    HST and are payable to the respondents.


